Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated September 16, 2021. Claims 1, 11 and 18 were amended. Claims 1-5, 7-14, 16-18 and 20-23 of the application are pending. This office action is made final.

Claim Rejections - 35 USC § 103 - AIA 

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 5, 7, 9-11, 12, 16, 18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (U.S. Patent No. 8,392,165 ) in view of Lant et al. (Chinese Patent CN 105555907 A, Published May 2016), and further  in view of Ye et al. (Chinese Patent CN 102720473 A, Published October 2012), Debson et al. (U.S. Patent Application Publication 2013/0213657 A1) and Benoit et al. (U.S. Patent Application Publication 2017/0327731).

4.1	Craig et al. teaches  probabilistic earth model for subterranean Fracture simulation. Specifically, as per claim 1, Craig teaches A method of selecting a treatment for a subterranean formation (See Fig.6B; "The modification and/or selection of injection treatment parameters can be based on the analysis of the output models (at 652) and/or the simulated production (at 654). For example, injection treatment parameters may be selected to improve and/or optimize production from the reservoir." [Col.34, line 2-6]) comprising:
A) obtaining a formation material ("At 632, a probabilistic earth model for a subterranean region is obtained. For example, the probabilistic earth model can be obtained by reading the probabilistic earth model from a memory, by receiving the probabilistic earth model from a remote device, and/or in a different manner. A probabilistic earth model for a subterranean region describes characteristics of the Subterranean region" [Col.30, line 44-49]; "The earth model includes information... properties of formation materials in the Subterranean region." [Col.1, line 66 - Col.2, line 5]),
B) measuring a geomechanical property of the formation material ("The Subterranean formation includes a formation material, and the earth model includes information on a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the formation material, a compressibility of the formation material, a fracture toughness of the formation material, a cohesive strength of the formation material, a Biot's ,
C) measuring a mineralogy of the formation material ("The Subterranean formation includes a formation material, and the earth model includes information on a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the formation material, a compressibility of the formation material, a fracture toughness of the formation material, a cohesive strength of the formation material, a Biot's constant of the formation material, and/or a pressure of fluids resident in the formation material." [Col.2, lines 50-59]),
D) preparing a predictive model for the formation material from the measured geomechanical property and the mineralogy of the formation material (In Fig.6B, The input models are generated based on earth model which contain geomechanical data and mineralogy data; "the computing Subsystem 110 can use a probabilistic earth model to populate a geometric model of a Subterranean formation, and the geometric model can be used as an input for simulating complex fracture propagation in the Subterranean formation. For example, the probabilistic earth model can be used to generate multiple realizations of input geometric models for discontinuum simulations, and the output models from the discontinuum simulations can be analyzed collectively and/or individually." [Col.7, lines 47-55]; "At 638, the probabilistic earth model is used to populate one or more geometric models of a subterranean formation. In Some cases, the geometric models can be obtained by reading the geometric models from a memory, by receiving the geometric models from a remote device, and/or in a different manner. A data object in memory may be used to represent the geometric model. The geometric model may be, or may be included in a subterranean formation model. The geometric model may include a two-dimensional, three-dimensional or another type of geometric model that can be used for simulating complex fracture propagation in the subterranean formation. The geometric model ; wherein the predictive model analyzes production over time for a plurality of treatments for the formation material ("the output geometric models generated by the simulation at 640 can be used to simulate (or otherwise calculate or estimate) production of resources from the Subterranean formation at 654. For example, a flow of resident fluids through the simulated fracture pattern model may be simulated. In some cases, the production simulations may predict a volume, location, flow rate, and/or other properties of resource production through the fracture network." [Col.33, lines 60-67]; "The fracture simulation system can use data collected during a injection treatment to simulate further injection treatments in the formation 122 and/or other formations. The fracture simulation system can be updated during and after an injection treatment based on measured and/or observed data, including fracture, Subsequent production and/or other data." [Col.11, lines 53-58]; "The treatment data 154 includes information on injection treatments. For example the treatment data 154 can indicate parameters of a previous injection treatment, parameters of a future injection treatment, and/or parameters of a proposed injection treatment. Such parameters may include information on flow rates, flow Volumes, slurry concentrations, fluid compositions, injection locations, injection times, and/or other parameters. The treatment data 154 can include treatment parameters that have been optimized and/or selected based on numerical simulations of complex fracture propagation." [Col.13, lines 41-50]), wherein the formation material is treated with each treatment in the plurality of treatments ("The fracture simulation system can use data collected during an injection treatment to simulate further injection treatments in the formation and the geomechanical property and the mineralogy of the formation material are measured before (The earth model contains geomechanical properties and mineralogy of the formation material, as shown above, which are obtained prior to any treatment; “The system further includes the subterranean formation. The subterranean formation includes shale, sandstone, carbonates, and/or coal.” [Col.3, line 12-13]) and after an individual treatment (“at 658, a injection treatment is applied to the subterranean formation. For example, the injection treatment may be applied as described with respect to FIGS. 1B, 1D, and/or in another manner. Properties and/or settings of the applied injection treatment can be set according to the injection treatment parameters selected and/or modified at 656.” [Col.34, line 8-14]; Referring to Fig.1B: "The example instrument trucks 116 
E) selecting the treatment having the greatest production from the plurality of treatments ("At 656, injection treatment parameters can be modified and/or selected. The modification and/or selection of injection treatment parameters can be based on the analysis of the output models (at 652) and/or the simulated production (at 654). For example, injection treatment parameters may be selected to improve and/or optimize production from the reservoir." [Col.34, line 1-6]; See Fig.6B)… and
G) contacting the subterranean formation with the selected treatment ("At 658, an injection treatment is applied to the subterranean formation. For example, the injection treatment may be applied as described with respect to FIGS. 1B, 1D, and/or in another manner. Properties and/or settings of the applied injection treatment can be set according to the injection treatment parameters selected and/or modified at 656." [Col.34, lines 8-14]; See Fig.6B).

Craig et al. teaches that the geomechanical property and the minerology of the formation material are measured before and after an individual treatment as said above. Craig et al. does not expressly teach determining the degree of damage to the formation Lant et al. teaches determining the damage to the formation material after the formation material is treated with each treatment in the plurality of treatments (Page 6, Para 6, L7 to Page 7, Para 1, L5: a lower range of fluid recovery value  (30% or less) is interpreted as caused by formation damage; increased water recovery is interpreted as reducing formation damage and to improve productivity of the well; Page 7, Para 3, L6-12: surface modification agent can be used to control or prevent organic material deposition in the formation; the organic material can cause blockage in the flow path in the formation; deposition of undesired contaminants reduce permeability of the formation and reduce production rate of the well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craig et al. with the method of Lant et al. that included determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments, because that would allow to improve the productivity of the production well by pumping surface modification agent (Page 3, Para 2, L2-4). 
Craig et al. and Lant et al. do not expressly teach determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments. Ye et al. teaches determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments (Page 9, Para 0061, L1-6: collecting data from the field on gas composition and yield of gas and water; fitting the data with model; using numerical simulation software to obtain absolute permeability of the reservoir and well area and the degree of damage; estimating injection pressure and injection). It would have been obvious to one of ordinary skill in the art Craig et al. and Lant et al. with the method of Ye et al. that included determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments, because as per Debson et al. that would allow to prevent formation damage in the subterranean wells during and after well treatment operations (Page 1, Para 0005, L4-5); allow fracturing fluids for hydrocarbon recovery operations to be formulated with chemical additives that minimize formation damage; and formation damage to be minimized with additives such as scale inhibitors, non-emulsifiers, clay stabilizers and polymer breakers (Para0007, L1-4 and L7-8). 
Ye et al. teaches determining from the predictive model the degree of damage to the formation material (Page 9, Para 0061, L1-6: collecting data from the field on gas composition and yield of gas and water; fitting the data with model; using numerical simulation software to obtain absolute permeability of the reservoir and well area and the degree of damage; estimating injection pressure and injection). Lant et al. teaches determining the damage to the formation material; selecting the treatment from the plurality that induces the least damage (Page 4, Para 5, L1-3: selecting subsurface treating agent for inhibiting or controlling scale deposit to the subsurface formation; Para 6, L1-2: selecting subsurface treating agent for preventing or inhibiting the swelling of clay in the subterranean formation; Page 6, Para 2, L1-2: surface treatment to prevent formation of fine particles produced and minimization of the fine particles; Page 7, Para 1, L3-5: increased water recovery is interpreted as reducing formation damage and to improve productivity of the well; Page 7, Para 3, L6-12: surface modification agent can be used to control or prevent organic material deposition in the formation; the organic material can 
Although Craig et al., Lant et al., Ye et al. and Debson et al. disclose fracturing treatment, they do not explicitly disclose specific treatments such as surfactants. However, Benoit et a. teaches wherein the selected treatment comprises a treatment selected from the group consisting of a clay stabilizer, cross-linkable gelling agent, cross-linker, gel breaker, viscosifier , viscoelastic surfactant, surfactant, formation consolidating agent, agglomerating agent, amphiphobic generating agent, in-situ gas and heat generating agent, in-situ acid generator, chelating agent, dewatering surfactant, oil-chisel surfactant, fines migration control agent, scale inhibitor, corrosion inhibitor, hydrate inhibitor, paraffin inhibitor, rheology modifier, catalyst ("The treatment fluids used in accordance with the methods of the present disclosure optionally may comprise any number of additives. Examples of such additional additives include, but are not limited to, salts, surfactants, acids, proppant particulates, diverting agents, fluid loss control additives, tracking chemicals, gas, nitrogen, carbon dioxide, surface modifying agents, tackifying agents, foamers, corrosion inhibitors, scale inhibitors, catalysts, clay control agents, biocides, friction reducers, antifoam agents, bridging agents, flocculants, additional H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, additional viscosifiers, breakers, weighting agents, relative permeability modifiers, resins, wetting agents, coating enhancement agents, filter cake removal agents, antifreeze agents (e.g., ethylene glycol), and the like" [0023]), cationic foaming agent, anionic foaming agent, amphiphobic foaming agent, nonionic foaming agent, demulsifier, weighting agent, inert solid, fluid loss control agent, emulsifier, dispersion aid, emulsion thinner, emulsion thickener, lost circulation material, pH control additive, biocide, solvent, oxidizer, reducer, acid, and any combinations thereof.
Craig et al., Lant et al., Ye et al. and Debson et al. and Benoit et al. are analogous art because they are from the same field of endeavor of fracturing treatment. It would have been obvious for one of Craig et al., Lant et al., Ye et al. and Debson et al. with the specified treatments disclosed by Benoit et al.  One of ordinary skill in the art would have been motivated to make this modification since “Surfactants are widely used in treatment fluids for drilling operations and other well treatment operations, including hydraulic fracturing and acidizing (both fracture acidizing and matrix acidizing) treatment operations. Surfactants may also be used to enhance or improve treatment fluid and hydrocarbon recovery operations” (Benoit et al., [0003]).

4.2	Regarding claim 2, Craig et al. further teaches wherein the measuring the geomechanical properties of the formation material comprises measuring at least one of the mineral hardness, Young's modulus, Poisson's ratio, fracture toughness, tensile strength, minimum horizontal stress, shear modulus, or the bulk modulus of the formation material ("The Subterranean formation includes a formation material, and the earth model includes information on a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the formation material, a compressibility of the formation material, a fracture toughness of the formation material, a cohesive strength of the formation material, a Biot's constant of the formation material, and/or a pressure of fluids resident in the formation material." [Col.2, lines 50-59]).

4.3	Regarding claim 5, Craig et al.  further teaches wherein the formation material is obtained from a core, cutting, or outcrop ("The earth model is generated based on data from an outcrop in the Subterranean region" [Col.2, line 27-28]; "probabilistic earth model for a Subterranean region may be generated, for example, based at least in part on... data from an outcrop in the Subterranean region" [Col.31, lines 5-8]).

4.4	Regarding claim 7, Benoit et al. further teaches wherein the selected treatment comprises a treatment selected from the group consisting of potassium chloride, sodium chloride, ammonium chloride, tetramethyl ammonium chloride, cationic polymers, cationic surfactants, hydrophobic resins, transition metals, furfuryl alcohols, ethylene glycol ("The treatment fluids used in accordance with the methods of the present disclosure optionally may comprise any number of additives. Examples of such additional additives include, but are not limited to, salts, surfactants, acids, proppant particulates, diverting agents, fluid loss control additives, tracking chemicals, gas, nitrogen, carbon dioxide, surface modifying agents, tackifying agents, foamers, corrosion inhibitors, scale inhibitors, catalysts, clay control agents, biocides, friction reducers, antifoam agents, bridging agents, flocculants, additional H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, additional viscosifiers, breakers, weighting agents, relative permeability modifiers, resins, wetting agents, coating enhancement agents, filter cake removal agents, antifreeze agents (e.g., ethylene glycol), and the like" [0023]), quaternary amines, bisquatemary amines, galactose, mannose, glucoside, glucose, xylose, arabinose, fructose, glucuronic acid, pyranosyl sulfate, xanthan gum, guar gum, hydroxypropyl guar, carboxymethylhydroxypropyl guar, hydroxyethyl cellulose, polyacrylate, polymethacrylate, polyacrylamide, polyvinyl alcohol, polyvinylpyrrolidone, borate compounds, alkaline earth metal borates, alkali metal-alkaline earth borates, zirconium compounds, zirconium lactate, zirconium lactate triethanolamine, zirconium carbonate, zirconium acetylacetonate, zirconium malate, zirconium citrate, zirconium diisopropylamine lactate, titanium compounds, titanium lactate, titanium malate, titanium citrate, titanium ammonium lactate, titanium triethanolamine, titanium acetylacetonate, aluminum compounds, aluminum lactate, aluminum citrate, antimony compounds, chromium compounds, iron compounds, copper compounds, zinc compounds, probertite, ulexite, nobleite, frolovite, colemanite, calcined colemanite, priceite, patemoite, hydroboracite, kaliborite, betaines, sulfated or sulfonated alkoxylates, alkyl quaternary amines, alkoxylated linear alcohols, alkyl sulfonates, alkyl aryl sulfonates, C10-C20 alkyldiphenyl ether sulfonates, polyethylene glycols, ethers of alkylated phenol, sodium dodecylsulfate, alpha olefin sulfonates, sodium dodecane sulfonate, trimethyl hexadecyl ammonium bromide, derivatives thereof, and any combinations thereof. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Craig and Yang with the specified treatments disclosed by Benoit. One of ordinary skill in the art would have been motivated to make this modification since “Surfactants are widely used in treatment fluids for drilling operations and other well treatment operations, including hydraulic fracturing and acidizing (both fracture acidizing and matrix acidizing) treatment operations. Surfactants may also be used to enhance or improve treatment fluid and hydrocarbon recovery operations” (Benoit, [0003]).

4.5	Regarding claim 9, Craig et al. further teaches wherein the subterranean formation is contacted with the selected treatment during a fracturing operation ("The injection treatment is a fracture treatment." [Col.2, line 16]; "During operation, the pump trucks 114 pump fluid 117 to the fracturing tool 119, which performs the injection treatment by injecting the fluid 117 into the formation 122. The fluid 117 may include a pad, proppants, a flush fluid, additives, and/or other materials." [Col.10, line 40-44]).

4.6	Regarding claim 10, Craig et al. further teaches wherein the predictive model is a first predictive model ("the output probability distribution may be based on complex fracture simulation for multiple different initial geometric models." [Col.13, line 25-26]; "Example fracture data is also represented by the geometric models in FIGS. 4A, 4B, and 4C." [Col.13, line 39]; "The applications 156, including the fracture simulation system, can obtain input data, Such as probability distributions, ; wherein the method further comprises repeating A) through F) of the method with a different formation material to provide a second predictive model ("some or all of the operations 602, 606, 608, 610, and 622 and associated sub-processes can be repeated in an iterative manner, further refining the probability distribution upon each iteration. In some cases, such an iterative process can be repeated until an end condition is satisfied. For example, the end condition can be based on the absolute or relative amount by which the probability distribution is refined in each iteration, the end condition can be based on the number of iterations, and/or the end condition can be based on other factors." [Col.29, line 31-40]; "The output geometric models can be analyzed individually and/or collectively to predict an outcome of an injection treatment, drilling, and/or other Subterranean activities" [Col.21, line 60-62]; Multiple models are disclosed above); wherein the method further comprises building a database comprising the first predictive model and the second predictive model ("For example, the probabilistic earth model can be obtained by reading the probabilistic earth model from a memory, by receiving the probabilistic earth model from a remote device, and/or in a different manner." [Col.30, line 45-48]; "the geometric models can be obtained by reading the geometric models from a memory, by receiving the geo metric models from a remote device, and/or in a different manner." [Col.31, line 45-47]).

4.7	Regarding claim 11, Craig et al. teaches A method of selecting a treatment for a subterranean formation (See Fig.6B; "The modification and/or selection of injection treatment parameters can be  comprising:
obtaining a formation material ("At 632, a probabilistic earth model for a subterranean region is obtained. For example, the probabilistic earth model can be obtained by reading the probabilistic earth model from a memory, by receiving the probabilistic earth model from a remote device, and/or in a different manner. A probabilistic earth model for a subterranean region describes characteristics of the Subterranean region" [Col.30, line 44-49]; "The earth model includes information... properties of formation materials in the Subterranean region." [Col.1, line 66 - Col.2, line 5]) from a core, cutting, or outcrop ("The earth model is generated based on data from an outcrop in the Subterranean region" [Col.2, line 27-28]; "probabilistic earth model for a Subterranean region may be generated, for example, based at least in part on... data from an outcrop in the Subterranean region" [Col.31, lines 5-8]),
measuring a geomechanical property of the formation material ("The Subterranean formation includes a formation material, and the earth model includes information on a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the formation material, a compressibility of the formation material, a fracture toughness of the formation material, a cohesive strength of the formation material, a Biot's constant of the formation material, and/or a pressure of fluids resident in the formation material." [Col.2, lines 50-59]),
measuring a mineralogy of the formation material ("The Subterranean formation includes a formation material, and the earth model includes information on a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the ,
comparing the geomechanical property and the mineralogy of the formation material with a database comprising a predictive model of the formation material (In Fig.6B, The input models are generated based on earth model which contain geomechanical data and mineralogy data; "the computing Subsystem 110 can use a probabilistic earth model to populate a geometric model of a Subterranean formation, and the geometric model can be used as an input for simulating complex fracture propagation in the Subterranean formation. For example, the probabilistic earth model can be used to generate multiple realizations of input geometric models for discontinuum simulations, and the output models from the discontinuum simulations can be analyzed collectively and/or individually." [Col.7, lines 47-55]; "At 638, the probabilistic earth model is used to populate one or more geometric models of a subterranean formation. In Some cases, the geometric models can be obtained by reading the geometric models from a memory, by receiving the geometric models from a remote device, and/or in a different manner. A data object in memory may be used to represent the geometric model. The geometric model may be, or may be included in a subterranean formation model. The geometric model may include a two-dimensional, three-dimensional or another type of geometric model that can be used for simulating complex fracture propagation in the subterranean formation. The geometric model includes multiple discrete elements that represent individual rock blocks of the subterranean formation. A geometric model can include information on boundaries of the rock blocks, which may include estimated boundaries based on the estimated fracture locations. The size, shape, location, orientation, and other properties of the rock blocks, as represented by the geometric model, may be determined based on the probabilistic earth model (e.g., the fractures, discontinuities, and/or other characteristics of the subterranean formation)" [Col.31, lines 43-63]; "For example, the probabilistic earth model can be ; wherein the predictive model analyzes production over time for a plurality of treatments for the formation material ("the output geometric models generated by the simulation at 640 can be used to simulate (or otherwise calculate or estimate) production of resources from the Subterranean formation at 654. For example, a flow of resident fluids through the simulated fracture pattern model may be simulated. In some cases, the production simulations may predict a volume, location, flow rate, and/or other properties of resource production through the fracture network." [Col.33, lines 60-67]; "The fracture simulation system can use data collected during a injection treatment to simulate further injection treatments in the formation 122 and/or other formations. The fracture simulation system can be updated during and after an injection treatment based on measured and/or observed data, including fracture, Subsequent production and/or other data." [Col.11, lines 53-58]; "The treatment data 154 includes information on injection treatments. For example the treatment data 154 can indicate parameters of a previous injection treatment, parameters of a future injection treatment, and/or parameters of a proposed injection treatment. Such parameters may include information on flow rates, flow Volumes, slurry concentrations, fluid compositions, injection locations, injection times, and/or other parameters. The treatment data 154 can include treatment parameters that have been optimized and/or selected based on numerical simulations of complex fracture propagation." [Col.13, lines 41-50]),
selecting the treatment having the greatest production from the plurality of ("At 656, injection treatment parameters can be modified and/or selected. The modification and/or selection of injection treatment parameters can be based on the analysis of the output models (at 652) and/or the simulated production (at 654). For example, injection treatment parameters may be selected to improve and/or optimize production from the reservoir." [Col.34, line 1-6]; See Fig.6B)… and
contacting the subterranean formation with the treatment ("At 658, an injection treatment is applied to the subterranean formation. For example, the injection treatment may be applied as described with respect to FIGS. 1B, 1D, and/or in another manner. Properties and/or settings of the applied injection treatment can be set according to the injection treatment parameters selected and/or modified at 656." [Col.34, lines 8-14]; See Fig.6B).
Craig et al. does not expressly teach determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments. Lant et al. teaches determining the damage to the formation material after the formation material is treated with each treatment in the plurality of treatments (Page 6, Para 6, L7 to Page 7, Para 1, L5: a lower range of fluid recovery value  (30% or less) is interpreted as caused by formation damage; increased water recovery is interpreted as reducing formation damage and to improve productivity of the well; Page 7, Para 3, L6-12: surface modification agent can be used to control or prevent organic material deposition in the formation; the organic material can cause blockage in the flow path in the formation; deposition of undesired contaminants reduce permeability of the formation and reduce production rate of the well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craig et al. with the method of Lant et al. that included determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments, because that would allow 
Craig et al. and Lant et al. do not expressly teach determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments. Ye et al. teaches determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments (Page 9, Para 0061, L1-6: collecting data from the field on gas composition and yield of gas and water; fitting the data with model; using numerical simulation software to obtain absolute permeability of the reservoir and well area and the degree of damage; estimating injection pressure and injection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craig et al. and Lant et al. with the method of Ye et al. that included determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments, because as per Debson et al. that would allow to prevent formation damage in the subterranean wells during and after well treatment operations (Page 1, Para 0005, L4-5); allow fracturing fluids for hydrocarbon recovery operations to be formulated with chemical additives that minimize formation damage; and formation damage to be minimized with additives such as scale inhibitors, non-emulsifiers, clay stabilizers and polymer breakers (Para0007, L1-4 and L7-8). 
Ye et al. teaches determining from the predictive model the degree of damage to the formation material (Page 9, Para 0061, L1-6: collecting data from the field on gas composition and yield of gas and water; fitting the data with model; using numerical simulation software to obtain absolute permeability of the reservoir and well area and the degree of damage; estimating Lant et al. teaches determining the damage to the formation material; selecting the treatment from the plurality that induces the least damage (Page 4, Para 5, L1-3: selecting subsurface treating agent for inhibiting or controlling scale deposit to the subsurface formation; Para 6, L1-2: selecting subsurface treating agent for preventing or inhibiting the swelling of clay in the subterranean formation; Page 6, Para 2, L1-2: surface treatment to prevent formation of fine particles produced and minimization of the fine particles; Page 7, Para 1, L3-5: increased water recovery is interpreted as reducing formation damage and to improve productivity of the well; Page 7, Para 3, L6-12: surface modification agent can be used to control or prevent organic material deposition in the formation; the organic material can cause blockage in the flow path in the formation; deposition of undesired contaminants reduce permeability of the formation and reduce production rate of the well).
Although Craig et al., Lant et al., Ye et al. and Debson et al.  disclose fracturing treatment, they do not explicitly disclose specific treatments such as surfactants. However, Benoit et al.  teaches wherein the selected treatment comprises a treatment selected from the group consisting of a clay stabilizer, cross-linkable gelling agent, cross-linker, gel breaker, viscosifier , viscoelastic surfactant, surfactant, formation consolidating agent, agglomerating agent, amphiphobic generating agent, in-situ gas and heat generating agent, in-situ acid generator, chelating agent, dewatering surfactant, oil-chisel surfactant, fines migration control agent, scale inhibitor, corrosion inhibitor, hydrate inhibitor, paraffin inhibitor, rheology modifier, catalyst ("The treatment fluids used in accordance with the methods of the present disclosure optionally may comprise any number of additives. Examples of such additional additives include, but are not limited to, salts, surfactants, acids, proppant particulates, diverting agents, fluid loss control additives, tracking chemicals, gas, nitrogen, carbon dioxide, surface modifying agents, tackifying agents, foamers, corrosion inhibitors, scale inhibitors, catalysts, clay control agents, biocides, friction reducers, antifoam agents, bridging agents, flocculants, additional H2S additional viscosifiers, breakers, weighting agents, relative permeability modifiers, resins, wetting agents, coating enhancement agents, filter cake removal agents, antifreeze agents (e.g., ethylene glycol), and the like" [0023]), cationic foaming agent, anionic foaming agent, amphiphobic foaming agent, nonionic foaming agent, demulsifier, weighting agent, inert solid, fluid loss control agent, emulsifier, dispersion aid, emulsion thinner, emulsion thickener, lost circulation material, pH control additive, biocide, solvent, oxidizer, reducer, acid, and any combinations thereof.
Craig et al., Lant et al., Ye et al. and Debson et al. and Benoit et al.  are analogous art because they are from the same field of endeavor of fracturing treatment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Craig et al., Lant et al., Ye et al. and Debson et al. with the specified treatments disclosed by Benoit. One of ordinary skill in the art would have been motivated to make this modification since “Surfactants are widely used in treatment fluids for drilling operations and other well treatment operations, including hydraulic fracturing and acidizing (both fracture acidizing and matrix acidizing) treatment operations. Surfactants may also be used to enhance or improve treatment fluid and hydrocarbon recovery operations” (Benoit et al., [0003]).

4.8	Claims 12 and 16 recite claims corresponding with method claims 2 and 7, and have similar subject matter. Therefore, claims 12 and 16 are rejected similarly as claims 2 and 7.

4.9	Claims 18, 20 and 22-23 recite claims corresponding with method claims 1-2, 5, and 7, and has similar subject matter. Therefore, claims 18, 20 and 22-23 is rejected similarly as claim 1-2, 5, and 7.

s 3-4,  8, 13-14, 17, and 21-are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (U.S. Patent No. 8,392,165 ) in view of Lant et al. (Chinese Patent CN 105555907 A, Published May 2016), Ye et al. (Chinese Patent CN 102720473 A, Published October 2012), Debson et al. (U.S. Patent Application Publication 2013/0213657 A1) and Benoit et al. (U.S. Patent Application Publication 2017/0327731) and further in view of Yang et al. (“Micromechanical Characterization of Fluid/Shale Interactions by Means of Nanoindentation”, SPE, May 2018).

5.1	Regarding claim 3, Yang et al. further teaches wherein the measuring the geomechanical properties of the formation material comprises performing a nanoindentation test ("Nanoindentation testing was then conducted on the treated shales to characterize their hardness, Young’s modulus, and fracture toughness" [Pg.405, Summary]), a brinelle hardness test, a Young's modulus test, a Poison's ratio test, a Brazilian hardness test, a tensile test, a triaxial or uniaxial test, a compressive strength test, a fracture toughness test, an ultrasonic velocity test, a proppant embedment test, an impact hammer test, or a crush test on the formation material.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Craig et al., Lant et al., Ye et al., Debson et al. and Benoit et al.  with the testing disclosed by Yang et al. One of ordinary skill in the art would have been motivated to measure/analyze data and since "different rock-surface treatments lead to changes in rock properties" [Pg.405] drilling (Yang et al., [Pg.405]).

5.2	Regarding claim 4, Yang et al. further teaches wherein the measuring the mineralogy of the formation material comprises performing energy dispersive x-ray spectroscopy, scanning electron microscopy, X- ray diffraction ("A series of experiments was conducted to analyze the mineralogy, geochemistry. Mechanical properties, microsurface structure, and surface hydrophobic properties X-ray diffraction (XRD), X-ray photoelectron spectroscopy (XPS), nanoindentation testing, scanning electron microscopy (SEM) and contact-angle goniometer measurements." [Pg.407]), X-ray fluorescence, electron energy loss spectroscopy, X-ray photoelectric spectroscopy, small angle X-ray diffraction, small-angle neutron scattering, ultra-small- angle neutron scattering, atomic absorption spectroscopy, auger electron diffraction, atomic emission spectroscopy, inductively coupled plasma spectroscopy mass spec, inductively coupled plasma - atomic emission spectroscopy, inductively coupled plasma - optical emission spectroscopy, laser-induced breakdown spectroscopy, Raman spectroscopy, near infrared spectroscopy, or atomic fluorescence spectroscopy on the formation material. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Craig et al., Lant et al., Ye et al., Debson et al. and Benoit et al.with the spectroscopy disclosed by Yang et al. One of ordinary skill in the art would have been motivated to measure/analyze data and since "different rock-surface treatments lead to changes in rock properties" [Pg.405] drilling (Yang et al., [Pg.405]).

5.3	Regarding claim 8, Yang et al.  further teaches wherein the formation material comprises a material selected from the group consisting of montmorillonite, bentonite, saponite, nontronite, hectorite, beidellite, sauconite, kaolinite, nacrite, dickite, endellite, halloysite, hydrobiotite, glauconite, illite, chlorite ("XRD analysis shows that quarts, carbonates, and clay minerals are the dominant phases in the tested shale samples. Quartz ranges from 18.5 to 42.8 wt% with an average of 30.7 wt%. Carbonates (calcite and dolomite) range from 35.9 to 54.2 wt% with an average of 45 wt%... For clay materials, illite and chlorite are the two major phases with a range of 82 to 90 wt% and 10 to 18 wt%, respectively." [Pg.409, Analyses of Results]), greenalite, chamosite, vermiculite, palygorskite, sepiolite, zeolites, quartz, calcite, dolomite ("XRD analysis shows that quarts, carbonates, and clay Quartz ranges from 18.5 to 42.8 wt% with an average of 30.7 wt%. Carbonates (calcite and dolomite) range from 35.9 to 54.2 wt% with an average of 45 wt%... For clay materials, illite and chlorite are the two major phases with a range of 82 to 90 wt% and 10 to 18 wt%, respectively." [Pg.409, Analyses of Results]), aragonite pyrite and iron sulfide phases, feldspar, opal, cristobalite, biotite, clinoptilite, gypsum, anhydrite and any combination thereof.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Craig et al., Lant et al., Ye et al., Debson et al. and Benoit et al.  with the materials disclosed by Yang et al. One of ordinary skill in the art would have been motivated to measure/analyze data and since "different rock-surface treatments lead to changes in rock properties" [Pg.405] drilling (Yang et al., [Pg.405]).

5.4	Claims 13-14 and 17 recite claims corresponding with method claims 3 and 8, and have similar subject matter. Therefore, claims 13-14 and 17 are rejected similarly as claims 3 and 8.

5.5	Claim 21 recites claim corresponding with method claim 8, and has similar subject matter. Therefore, claim 21 is rejected similarly as claim 8.

Additional art considered

6.	The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.

1.	La Cascio et al., “Methods for deep reservoir stimulation using acid-forming fluids”, U.S. Patent Application Publication 2019/0010795, January 2019.
2.	Strapoe et al., “In-situ Methanogenesis modeling and risk analysis”, U.S. Patent Application Publication 2011/0308790, December 2011.
3.	Hsu et al., “Method for predicting time-lapse seismic time-shifts by computer simulation”, U.S. Patent Application Publication 2011/0170373, July 2011.


Response to Applicant’s Arguments

7. 	Applicant's claim amendments and arguments filed on September 16, 2021 have been fully considered.  Claim rejections under 35 USC 103 (a) have been updated in this office action in response to applicant’s amendments and arguments.

7.1 	As per the applicant’s argument that “Craig does not measure formation damage of a treatment on a formation material, and Benoit cannot correct this deficiency of Craig; Yang also does not measure formation damage; in the conclusion portion of the Yang reference, Yang discusses that it measures the effectiveness of hydrophobic surface coatings in mitigating formation damage; Yang is measuring which coating performs best and in order to make such comparison must provide a baseline of fluid damage in order equally compare coatings; Yang does not provide different treatments and thus does not vary the type of fluid and/or 
measure formation damage, there is no reference in the hypothetical combination which teaches "determining the degree of damage to the formation material after the formation material is treated with each treatment in the plurality of treatments and the geomechanical property and the mineralogy of the formation material are measured before and after an individual treatment, and selecting the treatment having the greatest production from the plurality of treatments by determining from the predictive model the damage to the formation material and selecting the treatment from the plurality that induces the least damage." Yang is incapable of ranking the damage of different treatments, the hypothetical combination cannot produce a predictive model of the differing damage induced by the individual treatments and cannot extrapolate said data to scale it to reservoir scale.”, the Examiner has used Lant et al., Ye et al., Debson et al. with Craig et al. to teach these limitations. Applicant’s attention is directed to Paragraph 4.1 above

ACTION IS FINAL

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	February 25, 2022